The Chancellor.
The bill asks for the conveyance of two lots, which it alleges were conveyed to defendant by way of mortgage, as security for money advanced by him to defendant as a loan.
The answer admits the fact that the first lot was conveyed to defendant as security only, but denies that the complainant ever tendered or offered to pay the money, and offers to convey on payment. The witnesses flatly contradict each other on this point, but the clear weight of testimony is with the defendant. He must be directed to convey that lot, on receiving the debt with interest and his costs in this suit.
The responsive answer of the defendant denies that the ,pther lot was conveyed by way of mortgage, and this is not overcome, as the only evidence which contradicts it is the testimony of the complainant. As to that lot, relief must be denied.